Exhibit 10.56

AMENDMENT NO. 3 TO REVOLVING CREDIT FACILITY AGREEMENT

THIS AMENDMENT NO. 3 TO REVOLVING CREDIT FACILITY AGREEMENT, (this “Amendment”)
is made as of December 21, 2005, by and among SEACOR Holdings Inc., (as
successor in interest to SEACOR SMIT Inc.) (the “Borrower”), (2) the banks and
financial institutions whose names and addresses are set out in Schedule A to
the Credit Agreement, as defined below (together with any assignee pursuant to
Section 11, collectively, the “Lenders”, each a “Lender”), (3) FLEET NATIONAL
BANK, a national banking association, as syndication agent (the “Syndication
Agent”), (4) DNB NOR BANK ASA (formerly Den Norske Bank ASA), a bank
incorporated under the laws of the Kingdom of Norway, acting through its New
York branch, with offices at 200 Park Avenue, New York, New York, as
administrative agent (the “Administrative Agent”), (5) NORDEA, a Finnish banking
corporation, acting through Nordea Bank Finland Plc, New York Branch, as
documentation agent (the “Documentation Agent”) and (6) THE GOVERNOR AND COMPANY
OF THE BANK OF SCOTLAND, a bank incorporated under the laws of Scotland, as
Co-Agent (the “Co-Agent” and together with the Syndication Agent, the
Administrative Agent and the Documentation Agent, the “Agents”) and amends and
is supplemental to that certain Credit Agreement dated as of February 5, 2002
(the “Original Credit Agreement”), as amended by that certain Amendment No. 1 to
Credit Agreement dated March 15, 2004 (“Amendment No. 1”) and Amendment No. 2 to
Revolving Credit Facility Agreement dated as of May 17, 2004 (“Amendment No. 1”;
Amendment No. 1 and Amendment No., hereinafter together, the “Amendments”), each
such amendment by and among the Borrower, the Lenders and the Agents (the
Amendments, together with the Original Credit Agreement shall collectively be
referred to as, the “Credit Agreement”).

WITNESSETH

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower a revolving credit facility in the amount of $200,000,000 (the
“Facility”) for the purposes described in Section 3.2 of the Credit Agreement;

WHEREAS, the Borrower has requested, and the Lenders have agreed to, an
extension being granted to the time in which the Borrower has to comply with
certain requirements of the covenant contained in Section 10.1(b)(i)(e) of the
Credit Agreement concerning certain liens securing Secured Debt and liens on
Vessels; and

NOW, THEREFORE, the parties hereto, in consideration of the premises and their
mutual covenants and agreements herein set forth, and intending to be legally
bound hereby, covenant and agree as follows:

1.   Definitions.   Unless otherwise defined herein, words and expressions
defined in the Credit Agreement have the same meanings when used herein,
including in the recitals hereto.

2.   Representations and Warranties.   The Borrower hereby reaffirms, as of the
date hereof, each and every representation and warranty made thereby in the
Credit Agreement (as the same may be amended hereby) and the Note (updated
mutatis mutandis).

3.   No Defaults.   The Borrower hereby represents and warrants that as of the
date hereof there exists no Event of Default or any condition which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default.

4.   Performance of Covenants.   The Borrower hereby reaffirms that it has duly
performed and observed the covenants and undertakings set forth in the Credit
Agreement and the Note, on its part to be performed, and covenants and
undertakes to continue duly to perform and observe such covenants and
undertakings, as amended hereby, so long as the Credit Agreement, as the same is
amended hereby and may hereafter be amended or supplemented, shall remain in
effect.


--------------------------------------------------------------------------------


5.   Amendment to the Credit Agreement.   Subject to the terms and conditions of
this Amendment, the Credit Agreement is hereby amended and supplemented as
follows:

(a)          All references to “this Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Amendment; and

(b)         Section 10.1(b)(i)(e) shall be amended by adding the following
language after “acquisition” on the last line thereof: “and (z) with respect to
additional vessels acquired as a result of the July 2005 merger of the Borrower
with Seabulk International Inc. only, August 1, 2006”.

6.   No Other Amendment.   All other terms and conditions of the Credit
Agreement shall remain in full force and effect and the Credit Agreement shall
be read and construed as if the terms of this Amendment were included therein by
way of addition or substitution, as the case may be.

7.   Other Documents.   By the execution and delivery of this Amendment, the
Borrower and the Lenders hereby consent and agree that all references to the
Credit Agreement in the Note shall be deemed to refer to the Credit Agreement as
amended by this Amendment. By the execution and delivery of this Amendment, the
Borrower hereby consents and agrees that the Note and any other documents that
may be executed as security for the Facility and the Borrower’s obligations
under the Credit Agreement shall remain in full force and effect notwithstanding
the amendments contemplated hereby.

8.   Fees and Expenses.   The Borrower agrees to pay promptly all costs and
expenses (including legal fees) of any Agent or Lender in connection with the
preparation of this Amendment.

9.   Governing Law.   This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

10.   Counterparts.   This Amendment may be executed in as many counterparts as
may be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

11.   Headings; Amendment.   In this Amendment, section headings are inserted
for convenience of reference only and shall be ignored in the interpretation of
this Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties have caused this Amendment to be
executed by a duly authorized office as of the day and year first written above.

SEACOR HOLDINGS INC.,

 

 

 

as Borrower

 

 

 

By:

/s/ DICK FAGERSTAL

 

 

 

 

Name: Dick Fagerstal

 

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

DNB NOR BANK ASA,

 

BANK OF AMERICA, N.A. successor by merger to

as Administrative Agent, Joint Lead

 

FLEET NATIONAL BANK,

Arranger and Lender

 

as Syndication Agent and Lender

By:

/s/ NIKOLAI A. NACHAMKIN

 

By:

 /s/ JUDITH A. HUCKINS

 

Name: Nikolai A. Nachamkin

 

 

Name: Judith A. Huckins

 

Title: Senior Vice President

 

 

Title: Vice President

By:

/s/ KEVIN O’HARA

 

 

 

 

Name: Kevin O’Hara

 

 

 

 

Title: Vice President

 

 

 

THE GOVERNOR AND COMPANY OF

 

NORDEA, acting through Nordea Bank

THE BANK OF SCOTLAND, as Co-

 

Finland Plc, New York Branch, as

Agent and Lender

 

Documentation Agent, Joint Lender Arranger

 

 

 

and Lender

By:

/s/ JOHN LOWE

 

By:

/s/ MARTIN LUNDER

 

Name: John Lowe

 

 

Name: Martin Lunder

 

Title: Associate Director

 

 

Title: Senior Vice President

 

 

 

By:

/s/ HANS CHR. KJELSRUD

 

 

 

 

Name: Hans Chr. Kjelsrud

 

 

 

 

Title: Senior Vice President

 

3


--------------------------------------------------------------------------------


 

HSH NORDBANK AG (formerly

 

JPMORGAN CHASE BANK, N.A., as Lender

Hamburgische Landesbank), as Lender

 

 

 

By:

/s/ URBANIAK

 

By:

/s/ DIANNE L. RUSSELL

 

Name: Urbaniak

 

 

Name: Dianne L. Russell

 

Title: Senior Vice President

 

 

Title: Vice President

By:

/s/ FRAUKE HAY

 

 

 

 

Name: Frauke Hay

 

 

 

 

Title: Vice President

 

 

 

WHITNEY NATIONAL BANK, as

 

 

 

Lender

 

 

 

By:

/s/ JOSH JONES

 

 

 

 

Name: Josh Jones

 

 

 

 

Title: Assistant Vice President

 

 

 

 

4


--------------------------------------------------------------------------------